        Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT

CONNECTICUT STATE POLICE UNION                :             No. 3:20-cv-01147-CSH
         Plaintiff,                           :
                                              :
             v.                               :
                                              :
JAMES ROVELLA,                                :
         Defendant.                           :             AUGUST 18, 2020

               DEFENDANT’S OPPOSITION TO PLAINTIFF’S
             MOTION FOR TEMPORARY RESTRAINING ORDER

      Plaintiff asks this Court to issue the extraordinary remedy of a temporary

restraining order enjoining portions of Public Act 20-1 (“the Act”) that require

disclosure of State Police disciplinary records under the Freedom of Information

Act. Because the Act is duly enacted public interest legislation that the legislature

passed for the public good and not out of any self-interest, it is constitutional under

the applicable rational basis standard of review and Plaintiff is not entitled to the

extraordinary relief it seeks.

                                  BACKGROUND

      Like most other states, Connecticut has enacted a comprehensive Freedom of

Information Act (“FOIA”) that governs the disclosure of public records. Conn. Gen.

Stat. § 1-200 et seq. Public records are statutorily defined as “any recorded data or

information relating to the conduct of the public's business prepared, owned, used,

received or retained by a public agency, or to which a public agency is entitled to

receive a copy by law or contract under section 1-218 . . . .” Conn. Gen. Stat. § 1-

200(5). With limited exceptions, FOIA provides that “all records maintained or kept



                                          1
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 2 of 22




on file by any public agency, whether or not such records are required by any law or

by any rule or regulation, shall be public records and every person shall have the

right to (1) inspect such records promptly during regular office or business hours,

(2) copy such records in accordance with subsection (g) of section 1-212, or (3)

receive a copy of such records in accordance with section 1-212.” Conn. Gen. Stat.

§ 1-210(a). FOIA thus “expresses a strong legislative policy in favor of the open

conduct of government and free public access to government records.”          Bd. of

Trustees of Woodstock Acad. v. Freedom of Info. Comm'n, 181 Conn. 544, 550 (1980)

(citations and quotation marks omitted).

      This case involves the intersection between this clear and comprehensive

public policy reflected in FOIA and the 2018-2022 Collective Bargaining Agreement

(“CBA”) between the State and State Police employees in the NP-1 bargaining unit,

for which Plaintiff is the recognized bargaining representative.

      For the 2015-2018 Collective Bargaining Agreement, which immediately

preceded the CBA and is not at issue in this case, the parties agreed to a

contractual provision that required the Department of Emergency Services and

Public Protection to notify State Troopers of any FOIA request related to their

personnel file. If the Trooper objected to disclosure of the requested records, he or

she could then petition the Freedom of Information Commission for a stay and to

prohibit disclosure of the records as an invasion of privacy. Compl., ¶ 16; see Conn.

Gen. Stat. § 1-210(b)(2) (providing that disclosure of such records not required when

disclosure “would constitute an invasion of personal privacy”).



                                           2
        Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 3 of 22




      The parties subsequently negotiated the CBA, which the legislature ratified

on May 31, 2019. Compl., ¶ 20. In addition to the notice and petition language

discussed above, the CBA included new language providing that “[a]n employee’s

[Official Personnel File] and internal affairs investigations with only a disposition of

‘Exonerated, Unfounded or Not Sustained’ shall not be subject to the Connecticut

Freedom of Information Act” (the “non-disclosure provision”). Id., ¶¶ 21-22.

      The records covered by the CBA’s non-disclosure provision clearly are public

records for purposes of FOIA, and there is nothing in FOIA that exempts them from

disclosure under § 1-210(a). The non-disclosure provision nevertheless initially was

permissible because at the time the CBA was ratified General Statutes § 5-278(e)

provided that “[w]here there is a conflict between any agreement or arbitration

award approved in accordance with the provisions of sections 5-270 to 5-280 . . . and

any general statute or special act, or regulations adopted by any state agency, the

terms of such agreement or arbitration award shall prevail . . . .”

      In response to “a Minneapolis police officer’s killing of George Floyd” on May

25, 2020, which led to mass and sustained protests across the country and “awoke[]

the public’s demand for reforms to our law enforcement agencies and progress

toward a just and equitable society,” the Governor issued a proclamation on July 17,

2020, calling for a special session of the General Assembly.1 The result of that

special session was Public Act 20-1, two provisions of which are relevant here.




1     https://portal.ct.gov/-/media/Office-of-the-Governor/News/20200717-Call-of-
July-2020-Special-Session.pdf (last visited August 16, 2020).
                                           3
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 4 of 22




      First, section 8 of the Act amends § 5-278(e) to provide that:

      [f]or any agreement or arbitration award approved before, on or after
      the effective date of this section, . . . where any provision in such
      agreement or award pertaining to the disclosure of disciplinary
      matters or alleged misconduct would prevent the disclosure of
      documents required to be disclosed under the provisions of [FOIA] . . .
      the provisions of the [FOIA] shall prevail.

Compl., ¶ 27.

      Second, section 9 of the Act provides that:

      [n]o collective bargaining agreement or arbitration award entered into
      before, on or after the effective date of this section, by the state and
      any collective bargaining unit of the Division of State Police within the
      Department of Emergency Services and Public Protection may prohibit
      the disclosure of any disciplinary action based on a violat[ion] of the
      code of ethics contained in the personnel file of a sworn member of said
      division.

Compl., ¶ 28.

      Collectively, sections 8 and 9 of the Act supersede the CBA and require that

the records contemplated by the non-disclosure provision of that agreement are

again subject to disclosure. Importantly, however, that change does not apply just

to the CBA or the State Police. To the contrary, the requirement in section 8 that

FOIA prevails over any contrary contract language applies to all collective

bargaining agreements that are or were approved under §§ 5-270 to 5-280. That

includes but is not limited to other state law enforcement officers beyond the State

Police. Cf. Exhibit A. Further, the same disclosure requirements under FOIA apply

to municipal police officers throughout the State as well. See generally, e.g., City of

Hartford v FOIC, 201 Conn. 421 (1986). The legislature thus acted broadly for the

public good and not to target any particular contract or class of state employees.

                                          4
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 5 of 22




                                    ARGUMENT

      The Court should deny the motion because Plaintiff has failed to meet its

burden of showing that the challenged legislation meets the criteria necessary to

establish a violation of the Contracts Clause, and it has therefore failed to establish

that it is likely to prevail on the merits of its claim. Specifically, and contrary to

Plaintiff’s conclusory assertions, the Act does not substantially impair the CBA for

purposes of the Contract Clause because the records at issue have long been

regulated under FOIA, and Plaintiff’s members therefore had no reasonable

expectation that the legislature could not amend the statutory scheme if the public

interest demands it. Even if any impairment is substantial, moreover, the Act is

entitled to rational basis review and it easily survives under that standard. The

legislature passed the Act for the public good and not out of any self-interest or

desire to renege on a bad deal. Indeed, the challenged provisions in the Act are not

limited to the CBA at issue here, and instead apply more broadly to all of the

State’s collective bargaining agreements approved under §§ 5-270 to 5-280, both

past, present and future. Under such circumstances, this Court must defer to the

legislature’s policy judgment made exclusively in the public interest.

I.    STANDARD FOR A PRELIMINARY INJUNCTION

      A preliminary injunction “is an extraordinary and drastic remedy” that

“should not be granted unless the movant, by a clear showing, carries the burden

of persuasion.” Christa McAuliffe Intermediate School PTO, Inc. v. de Blasio, 364 F.

Supp. 3d 253, 273 (S.D.N.Y. 2019) (emphasis in original, quotation marks omitted).



                                          5
        Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 6 of 22




Plaintiff is entitled to such relief only if it can establish “that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7, 20 (2008). While this is a high burden even in normal cases, it is

particularly high when, as here, “the injunction sought will alter rather than

maintain the status quo” of current legislation. Bronx Household of Faith v. Bd. of

Educ. of City of New York, 331 F.3d 342, 349 (2d Cir. 2003). For the court to grant

such preliminary injunctive relief, the movant “must demonstrate a ‘substantial’

likelihood of success on the merits.” New York Progress & Protection PAC v. Walsh,

733 F.3d 483, 486 (2d. Cir. 2013).

       Further, when as here the injunction seeks to invalidate duly enacted

legislation adopted in the public interest, that public interest pervades all aspects of

the analysis; “[w]henever a request for a preliminary injunction implicates public

interests, a court should give some consideration to the balance of such interests in

deciding whether a plaintiff's threatened irreparable injury and probability of

success on the merits warrants injunctive relief.” Brody v. Vill. of Port Chester, 261

F.3d 288, 290-91 (2d Cir. 2001) (quotation marks omitted). “Otherwise a claim that

appears meritorious at a preliminary stage but is ultimately determined to be

unsuccessful will have precipitated court action that might needlessly have injured

the public interest.” Id. (quotation marks omitted). Importantly, Plaintiff’s “burden

. . . to prove that they are likely to succeed on the merits” includes the burden to



                                            6
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 7 of 22




present a factual record that supports Plaintiff’s claimed entitlement to

extraordinary relief. Otoe-Missouria Tribe of Indians v. New York State Dep't of

Fin. Servs., 769 F.3d 105, 115 n.6, 118 (2d Cir. 2014).

II.   PLAINTIFF HAS NOT MET ITS BURDEN TO DEMONSTRATE THAT
      IT IS SUBSTANTIALLY LIKELY TO PREVAIL ON THE MERITS

      It is well established that the Contract Clause does not present an absolute

bar to the State’s ability to impair contracts. Buffalo Teachers Fed’n v. Tobe, 464

F.3d 362, 367 (2d Cir. 2006). To the contrary, the Clause recognizes and preserves

the State’s sovereign power to legislate in the public interest, and courts must defer

to those legislative policy choices even if they “ha[ve] the result of modifying or

abrogating contracts already in effect.” City of El Paso v. Simmons, 379 U.S. 497,

508-09 (1965) (quotation marks omitted). That is true even if the State is a party to

the impaired contract. Sullivan v. Nassau Cty. Interim Fin. Auth., 959 F.3d 54, 65-

67 (2d Cir. 2020). To determine whether such laws violate the Contract Clause,

therefore, the Court must first consider whether the contractual impairment is

substantial. If it is not then there is no violation and the claim fails. Even if the

impairment is substantial, however, the Court still must uphold the law if it serves

a legitimate public purpose such as remedying a general social or economic problem

and the means chosen to accomplish that purpose are reasonable and necessary. Id.

at 64 (2d Cir. 2020), citing Buffalo Teachers, 464 F.3d at 368. The Act clearly is

constitutional under this framework.




                                           7
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 8 of 22




      A.    Any Impairment Of The CBA Is Not Substantial For Purposes
            Of The Contract Clause

      Although the Act impairs the CBA, any impairment is not substantial for

purposes of the Contract Clause because it was eminently foreseeable given the

nature and history of the FOIA regulatory framework.

      To   satisfy   this   prong   of   the       analysis   “the   party   complaining   of

unconstitutionality has the burden of demonstrating” that any impairment of the

contract is substantial. Nat'l R.R. Passenger Corp. v. Atchison Topeka & Santa Fe

Ry. Co., 470 U.S. 451, 472 (1985). The mere fact that a contractual provision was

negotiated and is important does not mean that any impairment of it is

“substantial” for constitutional purposes.            Rather, “[t]he substantiality of an

impairment depends upon the extent to which reasonable expectations under the

contract have been disrupted.” Sullivan, 959 F.3d at 64 (quotation marks omitted);

see Elmsford Apartment Assocs., LLC v. Cuomo, No. 20-CV-4062 (CM), 2020 WL

3498456, at *12-13 (S.D.N.Y. June 29, 2020).             Such expectations generally are

unfounded when the contractual provision at issue relates to a topic that is subject

to pervasive government regulation, because in such areas the potential for further

regulation is foreseeable and the party’s ability to prevail therefore “greatly

diminished.” All. of Auto. Mfrs., Inc. v. Currey, 984 F. Supp. 2d 32, 54 (D. Conn.

2013) (“AAM”). That is especially true when the particular topic at issue has been

regulated in the past and when the impairment “covers the same topic [as the prior

regulation] and shares the same overt legislative intent to the protect [the parties

protected by the prior regulation].” Elmsford, 2020 WL 3498456, at *12–13.

                                               8
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 9 of 22




      Plaintiff has not met its burden to demonstrate a substantial impairment of

the CBA under this framework. Indeed, Plaintiff’s conclusory analysis of this issue

is limited to a single paragraph in which Plaintiff simply points out that the parties

recently negotiated and agreed to the contractual provision at issue. Pl. Br. at 12.

That is of course true of virtually every contractual provision that may be impaired,

and it does nothing to illustrate why future legislation in this area was

unforeseeable notwithstanding the parties’ earlier agreement. 2 Cf. City of El Paso,

379 U.S. at 508-09 (“[i]t does not matter that legislation [enacted in the public

interest] has the result of modifying or abrogating contracts already in effect”)

(quotation marks omitted).

      Nevertheless, even if Plaintiff had adequately briefed this issue, the potential

for future public interest legislation affecting the CBA’s non-disclosure provisions

was foreseeable for three reasons.

      First, the disciplinary records at issue clearly are public records, and the

disclosure or non-disclosure of public records is subject to extensive regulation by

the State through FOIA. See Conn. Gen. Stat. §§ 1-200(5) and 1-210(a); see Conn.

Gen. Stat. 1-200 et seq. That statutory program has been in existence for decades,

and it provides a comprehensive framework that governs what public records may



2      As discussed below, when the legislature passed the Act it was acting in its
sovereign capacity to legislate for the public good, and not out of a self-interest to
“welch” on its obligations under a bad contract. Buffalo Teachers, 464 F.3d at 370.
The fact that the State is a party to the CBA is therefore of no moment in the
substantial impairment analysis, and the Court should analyze the issue of
foreseeability in the same manner that it would if the CBA were a contract between
private parties. See infra at 13-17.
                                          9
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 10 of 22




be disclosed to the public, and when and how such disclosure may take place. There

can thus be no dispute that the subject matter of the impaired CBA provisions—the

disclosure of public records relating to disciplinary matters of Plaintiff’s members—

is and has long been subject to extensive regulation by the State. The existence of

that comprehensive regulatory program on this exact topic not only “greatly

diminishe[s]” Plaintiff’s expectations in this area, it should eliminate those

expectations altogether. AAM, 984 F. Supp. at 54.

      Second, that conclusion is confirmed by the broad and inclusive public policy

reflected in FOIA, and the fact that the CBA’s non-disclosure provision is a clear

outlier that squarely conflicts with that policy. Specifically, it is well established

that “the Freedom of Information Act expresses a strong legislative policy in favor of

the open conduct of government and free public access to government records.” Bd.

of Trustees of Woodstock Acad., 181 Conn. at 550 (citations and quotation marks

omitted). The Act thus requires “diligent protection of the public’s right of access to

agency proceedings,” and “[t]he general rule under the act is disclosure” such that

“every public record and every public meeting [should be] open to the public at all

times with certain specified exclusions.” Id.; City of Stamford v. Freedom of Info.

Comm'n, 241 Conn. 310, 313 (1997). Although those “specified exclusions” do exist,

they must be “narrowly construed” to ensure that the legislature’s emphatic “policy

favoring disclosure” is effectuated. City of Stamford, 241 Conn. at 313.




                                          10
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 11 of 22




      The CBA’s non-disclosure provision squarely conflicts with this public policy

reflected in FOIA. Although the legislature certainly could agree to make those

“specified exclusions,” given the comprehensive and longstanding regulatory

program, the public policy it is intended to achieve, and the fact that the legislature

retains its sovereign authority to implement and amend that public policy in the

public interest, Plaintiff’s members had no expectation that the legislature could

not change course if events required it to do so in the public interest.

      Third, to the extent the State’s pervasive regulation in this area and the clear

public policy choices reflected in FOIA are not enough—which they should be—any

expectation that Plaintiff’s members may have had is further eroded by the history

of regulation of the particular records at issue in this case. As Plaintiff concedes,

the CBA’s non-disclosure provision is of recent vintage and did not even arise until

2018. For the entire period prior to 2018, therefore, FOIA applied to and required

disclosure of these exact same records. 3 By bringing those records back within the

disclosure requirements that apply to all other public records—and that applied to

these same records prior to 2018—the Act clearly “covers the same topic” as the

prior regulatory scheme, applies to and requires disclosure of the same public

records, “and shares the same overt legislative intent to the protect [the parties

protected by the prior regulation];” namely, the general public. Elmsford, 2020 WL

3498456, at *12–13, quoting AAM, 984 F. Supp. 2d at 55.                    Under such


3     Prior to the 2018-2022 CBA, DESPP was required to notify employees of a
request concerning their file and the employee could then file an objection with the
Freedom of Information Commission seeking to preclude disclosure on grounds of
an invasion of privacy. Compl., ¶ 16; see Conn. Gen. Stat. § 1-210(b)(2).
                                           11
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 12 of 22




circumstances, Plaintiff and its members again had no reasonable expectation that

the legislature could not act in the manner that it did.          As a matter of law,

therefore, any impairment of the CBA is insubstantial for purposes of the Contract

Clause and cannot support a constitutional violation.

      B.     The Act Is A Reasonable And Necessary Means To Achieving A
             Legitimate Public Purpose

      Even if the Court concludes that Plaintiff has adequately demonstrated a

substantial impairment of the CBA, Plaintiff still cannot succeed on the merits

because the Act is a reasonable means to achieve a legitimate state interest. This

Court must defer to that legislative policy choice, which the legislature made in the

public interest and not out of any self-interest on the part of the State.

      As an initial matter, the Act is based on two public policies both of which

unquestionably are legitimate. The first is the public interest embodied in FOIA in

“favor of the open conduct of government and free public access to government

records.” Bd. of Trustees of Woodstock Acad., 181 Conn. at 550. The second, which

is related, is the public interest to ensure accountability of law enforcement in the

wake of recent events and the nationwide protests they have prompted. There is no

plausible argument that those are not legitimate public interests, and Plaintiff does

not even attempt to argue otherwise. See Pl. Br. at 13 (assuming that a legitimate

public interest exists). The only question, then, is whether the Act is a reasonable

means to achieve those concededly legitimate state interests. It clearly is.




                                           12
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 13 of 22




             1.     The Act Is Constitutional Under The Deferential Rational
                    Basis Standard Of Review That Governs This Legislation
                    Enacted In The Public Interest

                    a.     Because The Legislature Acted For The Public Good
                           And Not Out Of Any Self-Interest, Rational Basis
                           Applies And The Court Must Defer To The
                           Legislature’s Judgment

      Plaintiff improperly asks the Court to assess the Act using the “less

deference” standard of review that courts sometimes apply to legislative

impairments of State contracts. Pl. Br. at 13-14, citing United States Trust Co. v.

New Jersey, 431 U.S. 1, 26-27, 30-31 (1977). In doing so, Plaintiff inexplicably fails

to acknowledge Sullivan v. Nassau Cty. Interim Fin. Auth., 959 F.3d 54 (2d Cir.

2020), which is the Second Circuit’s most recent and authoritative decision on this

issue. Sullivan makes clear that the “less deference” standard does not apply and

that the Court should instead analyze the public interest legislation at issue using

the deferential rational basis standard of review.

      In Sullivan, the Court held that “[t]he Contracts Clause, as applied to

governmental contracts, incorporates two differing imperatives.       The first is that

the government, like private parties, is bound by its contracts and may not use its

governmental powers to impair these contracts materially. The second is that the

state may not contract away its power to govern in the public interest.” Id. at 63.

The latter interest is critical here, as it is well established that the Clause does not

trump the State’s sovereign power to legislate in the public interest.          Buffalo

Teachers, 464 F.3d at 367, citing Allied Structural Steel Co. v. Spannaus, 438 U.S.

234, 240 (1978), Home Bldg. & Loan Ass'n v. Blaisdell, 290 U.S. 398, 434 (1934).

                                          13
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 14 of 22




      Given those two competing interests, when confronted with an impairment to

a public contract “[t]he key” to the analysis “is to determine whether the state in

breaching a contract is acting like a private party who reneges to get out of a bad

deal, or is governing, which justifies its impairing the plaintiffs’ contracts in the

public interest.”   Sullivan, 959 F.3d at 65.     If the State is “welching” on bad

contractual obligations, then the “less deference” standard articulated in Buffalo

Teachers applies and “the reasonableness and necessity of the government’s actions

must be shown.” Id. at 65-66. But if the State is simply governing in the public

interest then the Court applies the same rational basis deference that it would

afford to legislation impairing a private contract. Id. at 65-66.

      In determining which of these two standards applies—“less deference” or

rational basis—“the presence or absence of a state as a party to the contract is not

determinative.” Buffalo Teachers, 464 F.3d at 370. The inquiry instead “focus[es]

on whether the contract-impairing law is self-serving” and whether the State

“alter[ed] the contract for its own benefit.” Sullivan, 959 F.3d at 66, quoting

Buffalo Teachers, 464 F.3d at 370 (emphasis added). Such self-interest generally

refers to “impairments imposed to benefit the state financially, or as a matter of

political expediency.” Id.

      Importantly, Sullivan makes clear that it is Plaintiff’s burden to demonstrate

that indicia of self-interest exist, and “‘less deference’ scrutiny applies only when

the plaintiff has put forward some evidence tending to show that the government

has engaged in reneging instead of ‘genuinely acting for the public good.’” Id. The



                                          14
          Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 15 of 22




Court identified three factors that might guide the Court’s analysis in that regard;

namely, whether there is evidence that (1) the contractual impairment was chosen

when other politically unpopular alternatives were available; (2) the law targets “a

narrow class of individuals” when its goals “could be served equally by spreading

the necessary sacrifice throughout a broader, and perhaps more politically powerful,

base;” and (3) “the contractual impairment is a response to a well-known, long-

standing, problem, as opposed to a change in circumstances.” Id. at 66-67.

      Applying this framework here, rational basis review applies because the

legislature clearly was “acting for the public good” and not out of any self-interest to

renege on a bad contract. Id. Indeed, the challenged provisions in the Act are not

limited to the CBA and instead apply broadly to all of the State’s collective

bargaining agreements approved under §§ 5-270 to 5-280, both past, present and

future.    Further, the State itself receives no financial or other benefit from the

challenged provisions of the Act, as all benefits run directly to the general public

who can now access these important records and see for themselves how state

government is operating in this area. That clearly is a public benefit, not a private

benefit that runs to the State as a contracting party. See, Dep't of Pub. Safety, Div.

of State Police v. Freedom of Info. Comm’n, 242 Conn. 79, 89 (1997) (recognizing

that the public’s legitimate concern for the fairness of an investigation outweighs

the undocumented assertion that any disclosure of investigative proceedings may

lead to a proliferation of spurious claims of misconduct, even when the investigation

leads to a finding of exoneration).



                                          15
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 16 of 22




      Although this conclusion is readily apparent, it is confirmed by the fact that

Plaintiff does not even attempt to argue or present evidence about the self-interest

factors discussed in Sullivan. For example, Plaintiff does not identify or allege any

politically unpopular alternatives that were available, and it is difficult to imagine

what those alternatives might be given that the records are either subject to

disclosure or they are not. Nor does Plaintiff identify a broader class of individuals

whose similar disciplinary records are not subject to disclosure, much less argue

that the police accountability goals of the Act could be served equally well by

expanding the Act’s disclosure requirements to those unidentified individuals.

Indeed, the disclosure requirement of FOIA apply to municipal and other state law

enforcement officers in the same way that they now do to the State Police. See

generally City of Hartford v FOIC, 201 Conn. 421 (1986).            And finally, the

impairment clearly is a legitimate legislative response to changed circumstances

brought about by the death of George Floyd and the nationwide mass protests and

calls for police reforms that his death prompted.

                   b.     The Act Easily Survives Under The Deferential
                          Rational Basis Standard Of Review That Applies
                          Here

      Because the legislature was “genuinely acting for the public good” and not out

of any self-interest, the “less deference” standard does not apply and the Act is

entitled to the same deference that courts afford to impairments of purely private

contracts. Sullivan, 959 F.3d at 65-67. That deference is substantial and is akin to

the rational basis standard that applies under due process. Sal Tinnerello & Sons,



                                         16
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 17 of 22




Inc. v. Town of Stonington, 141 F.3d 46, 54-55 (2d Cir. 1998); Ass'n of Surrogates &

Supreme Court Reporters Within City of New York v. State of N.Y., 940 F.2d 766,

771 (2d Cir. 1991); see Park Pet Shop, Inc. v. City of Chicago through the City

Council of Chicago, No. 15 C 1450, 2015 WL 6756288, at *5 (N.D. Ill. Nov. 5, 2015);

Imprisoned Citizens Union v. Shapp, 11 F. Supp. 2d 586, 601 (E.D. Pa. 1998); Green

v. Peters, No. 71 C 1403, 1997 WL 769458, at *12 (N.D. Ill. Dec. 5, 1997).

      Rational basis is a “paradigm of judicial restraint” that “is very difficult to

overcome . . . .” FCC v. Beach Communications, Inc., 508 U.S. 307, 314 (1993);

Beatie v. City of New York, 123 F.3d 707, 712 (2d Cir. 1997).        Legislation will

survive rational basis review if it is “supported by a legitimate legislative purpose

furthered by rational means.” Gray, 467 U.S. at 729. In conducting such review,

the court need only find “‘plausible reasons’ for [the] legislative action, whether or

not such reasons underlay the legislature’s action.” Beatie, 123 F.3d at 712, citing

United States Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980).        Further, it is well

established that this Court cannot “strike down a law as irrational simply because

it may not succeed in bringing about the result it seeks to accomplish [or] because

the problem could have been better addressed in some other way.” Id. Similarly,

legislation does not violate rational basis scrutiny merely because “no empirical

evidence supports the assumptions underlying the legislative choice.” Id. Rather,

“[s]o long as they do not burden fundamental rights or single out suspect

classifications, lawmakers are free to engage in ‘rational speculation unsupported

by evidence.’” Id., quoting FCC v. Beach Communications, 508 U.S. 307, 315 (1993).



                                         17
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 18 of 22




      The Act easily survives under this deferential framework. Again, the public

access and police accountability goals that are the basis for the Act clearly are

legitimate. And requiring disclosure of law enforcement disciplinary records to the

public unquestionably is a rational way to achieve those goals. Nothing else is

required, and Plaintiff’s claim therefore fails on the merits.

               2.      Even If The “Less Deference” Standard Applied, Plaintiff
                       Has Not Met Its Burden To Demonstrate That The Act
                       Fails Under That Standard

      Even if the Court concludes that “less deference” scrutiny applies, the Act is

constitutional under that standard as well.        For an impairment to be upheld

under less deference scrutiny “it must be shown that the state did not (1) consider

impairing the . . . contracts on par with other policy alternatives or (2) impose a

drastic impairment when an evident and more moderate course would serve its

purpose equally well, nor (3) act unreasonably in light of the surrounding

circumstances.” Buffalo Teachers, 464 F.3d at 371. All of these factors are satisfied

here. Indeed, there are no other or more moderate alternatives because the records

at issue are either subject to disclosure under FOIA or they are not; there is no

middle ground. Nor is there any suggestion that the legislature acted unreasonably

to require disclosure of these records in light of the surrounding circumstances. To

the contrary, the “surrounding circumstances” consist of nationwide mass protests

and calls for police reform following the death of George Floyd at the hands of law

enforcement.        Making disciplinary records public in that context is eminently

reasonable, and Plaintiff makes no argument to the contrary.



                                           18
         Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 19 of 22




         In fact, Plaintiff does not provide any coherent argument on this issue at all.

Its analysis is again limited to a single paragraph in which it simply summarizes

some aspects of the Supreme Court’s decision in U.S. Trust Co., without any

discussion about how the principles from that case actually relate to the

circumstances here. Pl. Br. at 13. To the extent Plaintiff does make an actual

argument, it is limited to the conclusory assertion that “[a] state is not free to

impose a drastic impairment when an evident and more moderate course would

answer its concerns equally well.” Pl. Br. at 13, citing U.S. Trust Co., 431 U.S. at

30. True enough. But Plaintiff does not attempt to demonstrate whether or how

the impairment here is “drastic.” More importantly, it does not even bother to

identify what purported “more moderate” alternatives the legislature supposedly

should have adopted, much less attempt to demonstrate how those unidentified

alternatives would answer the legislature’s regulatory concerns “equally well.”

         It is Plaintiff’s burden to demonstrate that the Act does not satisfy “less

deference” scrutiny, especially in the context of this motion for a TRO.        United

Auto., Aerospace, Agr. Implement Workers of Am. Int'l Union v. Fortu%25no, 633

F.3d 37, 43 (1st Cir. 2011); but see Toledo Area AFL–CIO Council v. Pizza, 154 F.3d

307, 323 (6th Cir. 1998); State of Nev. Emps. Ass’n, Inc. v. Keating, 903 F.2d 1223,

1228 (9th Cir. 1990).      Because Plaintiff has not even attempted to satisfy that

burden and cannot do so, it is not entitled to the extraordinary preliminary relief it

seeks.




                                           19
         Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 20 of 22




III.     THE EQUITIES DO NOT SUPPORT A TEMPORARY RESTRAINING
         ORDER

         Plaintiff also is not entitled to a TRO or preliminary injunction because the

balancing of the equities do not support such relief. Again, the legislature has made

a policy choice in the public interest in response to nationwide calls for police

reform. That policy choice was not made out of any self-interest on the part of the

State, and was instead made for reasons that the legislature has determined are for

the public good.     It would be inequitable for this Court to second guess that

legislative policy judgment and deprive the general public of the public records that

they are entitled to receive under the law.

IV.      PLAINTIFF HAS NOT DEMONSTRATED IRREPARABLE HARM

         The Second Circuit has made clear that “the irreparable harm inquiry

depends on the merits of the claims,” as without a constitutional violation there can

by definition be no irreparable harm. Hsu By & Through Hsu v. Roslyn Union Free

Sch. Dist. No. 3, 85 F.3d 839, 853–54 (2d Cir. 1996).       When a plaintiff fails to

establish a sufficient likelihood of success on the merits, therefore, resort to the

irreparable harm requirement is unnecessary and inappropriate.              E.g., Sal

Tinnerello & Sons, Inc. v. Town of Stonington, 141 F.3d 46, 56 (2d Cir. 1998);

Echezona v. City of New York, 125 F.3d 843 (2d Cir. 1997); Geller v. Cuomo, No. 20

CIV. 4653 (ER), 2020 WL 4463207, at *13 (S.D.N.Y. Aug. 3, 2020). Here, Plaintiff

has not established a likelihood of success on the merits for the reasons discussed

above, and therefore also will not suffer any irreparable injury if a TRO does not

issue.

                                           20
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 21 of 22




      Nevertheless, if the Court chooses to reach this issue Plaintiff has not carried

its burden to demonstrate irreparable harm. The legislature’s decision to make this

type of record subject to FOIA does not necessarily mean that all records will be

disclosed. Rather, the Act triggers the rights, privileges, exemptions and common

law defenses that exist under FOIA. See, e.g., Perkins v. Freedom of Info. Comm'n,

228 Conn. 158, 167-75 (1993).      Notwithstanding any provisions in the Act, for

example, § 1-210(b)(2) continues to provide that “[n]othing in [FOIA] shall be

construed to require disclosure of . . . [p]ersonnel or medical files and similar files

the disclosure of which would constitute an invasion of personal privacy.” Plaintiff

alleges no facts and makes no argument to demonstrate why that statutory

exemption is not sufficient to avoid the harm that Plaintiff’s members fear.

                                   CONCLUSION

      For all of the foregoing reasons, the Court should deny Plaintiff’s motion for a

temporary restraining order.

                                               Respectfully submitted,

                                               DEFENDANT JAMES ROVELLA

                                               WILLIAM TONG
                                               ATTORNEY GENERAL

                                          BY: /s/ Michael K. Skold
                                              Michael K. Skold (ct28407)
                                              Assistant Attorney General
                                              Attorney General’s Office
                                              165 Capitol Ave, 5th Flr.
                                              Hartford, CT 06141
                                              860-808-5020 (phone)
                                              860-808-5347 (fax)
                                              Michael.Skold@ct.gov

                                          21
       Case 3:20-cv-01147-CSH Document 14 Filed 08/18/20 Page 22 of 22




                          CERTIFICATE OF SERVICE

      I hereby certify that on August 18, 2020, a copy of the foregoing was

electronically filed. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system.   Parties may access this filing

through the Court’s system.




                                      /s/ Michael K. Skold
                                      Michael K. Skold
                                      Assistant Attorney General




                                        22
